VICKERY, P. J.
Phillip Huffman was driving a Ford truck and struck a passenger alighting from a street car at a regular stopping place in the city because, he (Huffman) did not come to a stop while the car was unloading its passengers. Huffman was arrested under the city ordinance requiring automobile drivers to so stop.
Evidence was brought in at the hearing in Municipal Court which tended to show that the passenger had been severely injured. A motion was made to direct a verdict which was refused. Thereupon Huffman refused to submit any evidence and the court sentenced him to the workhouse for a period within the statutory limit.
Error was prosecuted to reverse the decision of the lower court. The Court of Appeals held:
In view of the fact that Huffman declined to testify we do not see how the lower court could have done other than it did.
Judgment affirmed.